Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 
Claim(s) 1, 3, 4, 6, 8, 14, 15, 16, 18, 19, 20, 22 and 23 is/are rejected under 35 U.S.C. 102(a)(1) as being Anticipated by Tsuneda et al (US 20010041129 A1).
Regarding Claim 1, Tsuneda discloses:
a substrate transport apparatus (Fig. 12 & Fig. 13(A) & Fig. 13(B) & Fig. 13(C)) comprising:
an automated three link arm (1) for selectably transporting substrates into two spaced inline substrate holding stations (5) facing the same direction and into another at least three spaced inline substrate holding stations (6) facing the same direction (Fig. 12);
wherein a wrist of the automated three link arm travels along parallel paths transporting substrates into each substrate holding station with a shoulder joint [upper arm comprising the rotating top section of the drive section (22) rotates about a shoulder joint which the second arm link is rotatably connected to] of the automated three link arm disposed at a common fixed location (1a) relative to each of the holding stations (Fig. 12), where the shoulder joint is coupled to a drive section (22) of the automated three link arm at the fixed location relative to the holding stations (Fig. 12).
Regarding Claim 3, Tsuneda discloses:
the at least three substrate holding stations include a first, second and third substrate holding station where the second substrate holding station is located between the first and third substrate holding stations and the drive section is fixed with the shoulder joint of the automated three link arm between the two spaced inline substrate holding stations and between the first and third substrate holding stations of the three spaced inline substrate holding stations (Fig. 12).
Regarding Claim 4, Tsuneda discloses:
the shoulder joint of the automated three link arm is located between parallel paths to the two spaced inline substrate holding stations and between parallel paths to the first and third substrate holding stations of the three spaced inline substrate holding stations so that the parallel paths to the two spaced inline substrate holding stations and the first and third substrate holding stations straddle the shoulder joint of the automated three link arm (Fig. 12).
Regarding Claim 6, Tsuneda discloses:
the automated three link arm has a minimum footprint to reach ratio for a predetermined reach (Fig. 12 & Fig. 14B).
Regarding Claim 8, Tsuneda discloses:
the automated three link arm includes a forearm [upper arm comprising the rotating top section of the drive section (22), forearm (31), and an end effector (4) and the upper arm is shorter than the forearm [effective reach of the upper arm is the radius of the upper arm which is shorter than the forearm] (Fig. 12).
Regarding Claim 14, Tsuneda discloses:
the upper arm, forearm and substrate holder are rotated independently of each other effecting the translation of substrate into and out of the at least three side by side substrate holding areas [0051 & 0056 & 0063].
Regarding Claim 15, Tsuneda discloses:
the substrate holder is independently rotated so that when the substrate transport is extended from a retracted position along a respective one of the parallel paths, the wrist joint is rotating about a center of the substrate until a point where the center of the substrate and the wrist joint can be placed along the respective one of the parallel paths (Fig. 12) [0051 & 0056 & 0063].
Regarding Claim 16, Tsuneda discloses:
a substrate transport apparatus (Fig. 12 & Fig. 13(A) & Fig. 13(B) & Fig. 13(C)) comprising:
an automated three link arm (1) for selectably transporting substrates into two spaced inline substrate holding stations (5) facing the same direction and into another at least three spaced inline substrate holding stations (6) facing the same direction (Fig. 12);
wherein a wrist joint of the automated three link arm travels along juxtaposed linear paths transporting substrates into each substrate holding station and a drive section (22) of the automated three link arm is fixed relative to the holding stations (Fig. 12).
Regarding Claim 18, Tsuneda discloses:
the at least three substrate holding stations include a first, second and third substrate holding station where the second substrate holding station is located between the first and third substrate holding stations and the drive section is fixed with the shoulder joint of the automated three link arm between the two spaced inline substrate holding stations and between the first and third substrate holding stations of the three spaced inline substrate holding stations (Fig. 12).
Regarding Claim 19, Tsuneda discloses:
the shoulder joint of the automated three link arm is located between parallel paths to the two spaced inline substrate holding stations and between parallel paths to the first and third substrate holding stations of the three spaced inline substrate holding stations so that the parallel paths to the two spaced inline substrate holding stations and the first and third substrate holding stations straddle the shoulder joint of the automated three link arm (Fig. 12).
Regarding Claim 20, Tsuneda discloses:
a substrate transport apparatus (Fig. 12 & Fig. 13(A) & Fig. 13(B) & Fig. 13(C)) comprising:
an automated three link arm (1) for selectably transporting substrates into two spaced inline substrate holding stations (5) facing the same direction and into another at least three spaced inline substrate holding stations (6) facing the same direction (Fig. 12);
wherein a wrist of the automated three link arm travels along parallel paths transporting substrates into each substrate holding station and a drive section (22) of the automated three link arm is fixed relative to the holding stations (Fig. 12).
Regarding Claim 22, Tsuneda discloses:
the at least three substrate holding stations include a first, second and third substrate holding station where the second substrate holding station is located between the first and third substrate holding stations and the drive section is fixed with the shoulder joint of the automated three link arm between the two spaced inline substrate holding stations and between the first and third substrate holding stations of the three spaced inline substrate holding stations (Fig. 12).
Regarding Claim 23, Tsuneda discloses:
the shoulder joint of the automated three link arm is located between parallel paths to the two spaced inline substrate holding stations and between parallel paths to the first and third substrate holding stations of the three spaced inline substrate holding stations so that the parallel paths to the two spaced inline substrate holding stations and the first and third substrate holding stations straddle the shoulder joint of the automated three link arm (Fig. 12).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 2, 5, 7, 17, and 21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Tsuneda et al (US 20010041129 A1).
Regarding Claim 2, Tsuneda does not explicitly teach:
the spacing between the two substrate holding stations and between any two of the at least three substrate holding stations is the same.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to a spacing between the two substrate holding stations and between any two of the at least three substrate holding stations is the same in order to simplify the patterned motion of the robotic arm, since it has been held that rearranging parts of an invention involves only routine skill in the art In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (referred to in MPEP 2144.04(VI)(C)).
Regarding Claim 5, Tsuneda teaches:
a substrate moves along a transport path the substrate moves linearly into and out of the center of the two substrate holding stations and the at least two holding stations (Fig. 3).
Tsuneda does not explicitly teach:
a substrate moves along transport path the substrate misses a Semiconductor Equipment and Materials International exclusion area.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide a substrate path that avoids a Semiconductor Equipment and Materials International exclusion area as that is the purpose of such regulations since the Examiner takes OFFICIAL NOTICE that Semiconductor Equipment and Materials International exclusion areas were well known in the art at the time the invention was made and intended to be applied to semiconductor equipment.
Regarding Claim 7, Tsuneda does not explicitly teach:
the spacing between holding areas conform to Semiconductor Equipment and Materials International Standards.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide a spacing between holding areas conform to Semiconductor Equipment and Materials International Standards as that is the purpose of such regulations since the Examiner takes OFFICIAL NOTICE that Semiconductor Equipment and Materials International Standards related to spacing between holding areas were well known in the art at the time the invention was made and were intended to be applied to semiconductor equipment.
Regarding Claim 17, Tsuneda does not explicitly teach:
the spacing between the two substrate holding stations and between any two of the at least three substrate holding stations is the same.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to a spacing between the two substrate holding stations and between any two of the at least three substrate holding stations is the same in order to simplify the patterned motion of the robotic arm, since it has been held that rearranging parts of an invention involves only routine skill in the art In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (referred to in MPEP 2144.04(VI)(C)).
Regarding Claim 21, Tsuneda does not explicitly teach:
the spacing between the two substrate holding stations and between any two of the at least three substrate holding stations is the same.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to a spacing between the two substrate holding stations and between any two of the at least three substrate holding stations is the same in order to simplify the patterned motion of the robotic arm, since it has been held that rearranging parts of an invention involves only routine skill in the art In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (referred to in MPEP 2144.04(VI)(C)).
Claims 9, 10, 11, 12, and 13 are are rejected under 35 U.S.C. 103(a) as being unpatentable over Tsuneda et al (US 20010041129 A1) in view of Maeda (US 20050079042 A1).

    PNG
    media_image1.png
    478
    604
    media_image1.png
    Greyscale

Regarding Claim 9, Tsuneda teaches:
a drive section, the drive section supporting a first, second, and third independent drives, the independent drives driving the arm links [0051].
Tsuneda does not explicitly teach:
the first drive being drivingly connected to a first drive shaft, the second drive being drivingly connected to a second drive shaft and the third drive being drivingly connected to a third drive shaft.
Maeda teaches:
a substrate transport apparatus (Fig. 1 & Fig. 2 & Fig. 3) comprising:
an automated three link arm (1) for selectably transporting substrates into two spaced inline substrate holding stations (8 & 9) facing the same direction and into another at least three spaced inline substrate holding stations (2) facing the same direction (Fig. 3);
wherein a wrist (15 & 16) of the automated three link arm travels along parallel paths transporting substrates into each substrate holding station with a shoulder joint (12) of the automated three link arm disposed at a common fixed location relative to each of the holding stations, where the shoulder joint is coupled to a drive section (11) of the automated three link arm (Fig. 4) at the fixed location relative to the holding stations (Fig. 3);
the automated three link arm includes an upper arm (14a), a forearm  (14b), and an end effector (16) and the upper arm is shorter than the forearm (Fig. 14); and 
a drive section comprising a first (17a), second (17b) and third (17c) drives, the first drive being drivingly connected to a first drive shaft (1000), the second drive being drivingly connected to a second drive shaft (1001) and the third drive being drivingly connected to a third drive shaft (1002).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the substrate transfer robot for transferring substrates to and from substrate holding stations with an automated three link arm with a wrist joint which travels along parallel paths into each substrate holding station having a first drive, second drive, and third drive for independently driving the arm links taught by Tsuneda with the substrate transfer robot for transferring substrates to and from substrate holding stations with an automated three link arm with a first drive, second drive, and third drive the first drive being drivingly connected to a first drive shaft, the second drive being drivingly connected to a second drive shaft and the third drive being drivingly connected to a third drive shaft taught by Maeda in order to provide a substrate transfer robot which is capable of transferring substrates to and from substrate holding stations which has a drive system for transferring motion of the drives into motion of the arm links in order to provide motion for operation of the substrate transfer robot.
Regarding Claim 10, Tsuneda teaches:
a controller sends control signals to the first, second and third drives thereby effecting rotation of the upper arm, forearm and substrate holder [0051].
Regarding Claim 11, Tsuneda teaches:
the upper arm is mounted to the drive section and is driven by a first independent motor, the forearm is rotatably mounted to the upper arm and is driven to rotate relative to the upper arm.
Tsuneda does not teach:
the upper arm is mounted to the first drive shaft to rotate in unison with the first drive shaft
Maeda teaches:
the upper arm is mounted to the first drive shaft (1000) to rotate in unison with the first drive shaft and the forearm is rotatably mounted on the upper arm to rotate relative to the upper arm [0040 & 0045 & 0046 & 0050].
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the substrate transfer robot for transferring substrates to and from substrate holding stations with an automated three link arm with a wrist joint which travels along parallel paths into each substrate holding station having a first drive, second drive, and third drive for independently driving the arm links, the upper arm is mounted to the drive section and is driven by a first independent motor, the forearm is rotatably mounted to the upper arm and is driven to rotate relative to the upper arm taught by Tsuneda with the substrate transfer robot for transferring substrates to and from substrate holding stations with an automated three link arm with a first drive, second drive, and third drive the first drive being drivingly connected to a first drive shaft, the second drive being drivingly connected to a second drive shaft and the third drive being drivingly connected to a third drive shaft, and the upper arm is mounted to the first drive shaft to rotate in unison with the first drive shaft and the forearm is rotatably mounted on the upper arm to rotate relative to the upper arm taught by Maeda in order to provide a substrate transfer robot which is capable of transferring substrates to and from substrate holding stations which has a drive system for transferring motion of the drives into motion of the arm links in order to provide motion for operation of the substrate transfer robot.
Regarding Claim 12, Tsuneda does not explicitly teach:
the substrate holder is drivingly connected to the second drive shaft and the substrate holder is drivingly connected to the third drive shaft.
Maeda teaches:
the substrate holder is drivingly connected to the second drive shaft (1001) and the substrate holder is drivingly connected to the third drive shaft (1002) [0040 & 0045 & 0046 & 0050].
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the substrate transfer robot for transferring substrates to and from substrate holding stations with an automated three link arm with a wrist joint which travels along parallel paths into each substrate holding station having a first drive, second drive, and third drive for independently driving the arm links, the upper arm is mounted to the drive section and is driven by a first independent motor, the forearm is rotatably mounted to the upper arm and is driven to rotate relative to the upper arm taught by Tsuneda with the substrate transfer robot for transferring substrates to and from substrate holding stations with an automated three link arm with a first drive, second drive, and third drive the first drive being drivingly connected to a first drive shaft, the second drive being drivingly connected to a second drive shaft and the third drive being drivingly connected to a third drive shaft, and the upper arm is mounted to the first drive shaft to rotate in unison with the first drive shaft and the forearm is rotatably mounted on the upper arm to rotate relative to the upper arm, the substrate holder is drivingly connected to the second drive shaft and the substrate holder is drivingly connected to the third drive shaft taught by Maeda in order to provide a substrate transfer robot which is capable of transferring substrates to and from substrate holding stations which has a drive system for transferring motion of the drives into motion of the arm links in order to provide motion for operation of the substrate transfer robot.
Regarding Claim 13, Tsuneda does not teach:
wherein the forearm is drivingly connected to the second drive shaft and the substrate holder is drivingly connected to the third drive shaft.
Maeda teaches:
wherein the forearm is drivingly connected to the second drive shaft and the substrate holder is drivingly connected to the third drive shaft.
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the substrate transfer robot for transferring substrates to and from substrate holding stations with an automated three link arm with a wrist joint which travels along parallel paths into each substrate holding station having a first drive, second drive, and third drive for independently driving the arm links, the upper arm is mounted to the drive section and is driven by a first independent motor, the forearm is rotatably mounted to the upper arm and is driven to rotate relative to the upper arm taught by Tsuneda with the substrate transfer robot for transferring substrates to and from substrate holding stations with an automated three link arm with a first drive, second drive, and third drive the first drive being drivingly connected to a first drive shaft, the second drive being drivingly connected to a second drive shaft and the third drive being drivingly connected to a third drive shaft, and the upper arm is mounted to the first drive shaft to rotate in unison with the first drive shaft and the forearm is rotatably mounted on the upper arm to rotate relative to the upper arm, the substrate holder is drivingly connected to the second drive shaft and the substrate holder is drivingly connected to the third drive shaft wherein the forearm is drivingly connected to the second drive shaft and the substrate holder is drivingly connected to the third drive shaft taught by Maeda in order to provide a substrate transfer robot which is capable of transferring substrates to and from substrate holding stations which has a drive system for transferring motion of the drives into motion of the arm links in order to provide motion for operation of the substrate transfer robot.
Response to Arguments
Applicant’s arguments with respect to Claims 1, 16, and 20 have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection.
Examiner’s assertion of OFFICIAL NOTICE as it relates to a substrate moves along transport path the substrate misses a Semiconductor Equipment and Materials International exclusion area is taken to be admitted prior art due to the Applicant's failure to traverse the Examiner's assertion of OFFICIAL NOTICE.
Examiner’s assertion of OFFICIAL NOTICE as it relates to the spacing between holding areas conform to Semiconductor Equipment and Materials International Standards is taken to be admitted prior art due to the Applicant's failure to traverse the Examiner's assertion of OFFICIAL NOTICE.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDAN P TIGHE whose telephone number is 571-272-4872. The Examiner can normally be reached on Monday-Thursday, 7:00-5:30 EST
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAUL RODRIGUEZ can be reached on 571-272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRENDAN P TIGHE/Examiner, Art Unit 3652                                                                                                                                                                                                        
/SAUL RODRIGUEZ/Supervisory Patent Examiner, Art Unit 3652